Exhibit PRIVILEGED AND CONFIDENTIAL March 27, CSX Corporation $600,000,000 6.250% Notes Due 2015 $400,000,000 7.450% Notes Due 2038 Ladies and Gentlemen: We have acted as counsel for CSX Corporation, a Virginia corporation (the “Company”), in connection with the purchase by the several Underwriters (the “Underwriters”) listed in Schedule II to the Underwriting Agreement dated as of March 24, 2008 (the “Underwriting Agreement”), among the Company and Barclays Capital Inc., Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC and Morgan Stanley & Co. Incorporated, as Representatives of the Underwriters, from the Company of $600,000,000 aggregate principal amount of the Company’s 6.250% Notes due 2015 (the “2015 Notes”) and $400,000,000 aggregate principal amount of the Company’s 7.450% Notes due 2038 (the “2038 Notes” and, together with the 2015 Notes, the “Notes”) to be issued pursuant to an indenture (the “Indenture”) dated as of August 1, 1990, between the Company and The Bank of New York Trust Company, N.A. (as successor to JPMorgan Chase Bank, N.A., formerly The Chase Manhattan Bank), as trustee, as supplemented and amended by the First Supplemental Indenture dated as of June 15, 1991, the Second Supplemental Indenture dated as of May 6, 1997, the Third Supplemental Indenture dated as of April 22, 1998, the Fourth Supplemental Indenture dated as of October 30, 2001, the Fifth Supplemental Indenture dated as of October 27, 2003, the Sixth Supplemental Indenture dated as of September 23, 2004 and the Seventh Supplemental Indenture dated as of April 25, 2007. In that connection, we have examined originals, or copies certified or otherwise identified to our satisfaction, of such documents, corporate records and other instruments as we have deemed necessary or appropriate for the purposes of this opinion, including:(a)the Articles of Incorporation of the Company, as amended; (b)the By-laws of the Company, as amended; (c)resolutions adopted by the Board of Directors of the Company on December 12, 2007, the Action of Authorized Pricing Officers of the Company dated as of March 24, 2008, the Redelegation of Oscar Munoz dated as ofMarch 20, 2008 and the Redelegation of David A. Boor dated as ofMarch 19, 2008; (d)Post-Effective Amendment No. 1 to the Registration Statement on FormS-3ASR (Registration No. 333-140732) filed with the Securities and Exchange Commission (the “Commission”) on December 10, 2007 (as so amended, the “Registration Statement”), for registration under the Securities Act of 1933 (the “Securities Act”) of an indeterminate aggregate amount of various securities of the Company, to be issued from time to time by the Company; (e)the related Base Prospectus dated December 10, 2007 (together with the documents incorporated therein by reference, the “Base Prospectus”); (f) the Prospectus Supplement dated March 24, 2008, filed with the Commission pursuant to Rule 424(b) of the General Rules and Regulations under the Securities Act (together with the Base Prospectus, the “Prospectus”); (g) the documents and other information described in Annex A to this letter (together, the “Disclosure Package”), including the Term Sheet, dated March 24, 2008, filed with the Commission pursuant to Rule 433 of the General Rules and Regulations under the
